                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION

LILLIE SINKO                                                                    PLAINTIFF

V.                                 NO. 3:17-CV-312-BD

SOCIAL SECURITY ADMINISTRATION                                                DEFENDANT

                                            ORDER

I.      Introduction:

         On February 28, 2014, Lillie Sinko applied for disability benefits, alleging

disability beginning on April 1, 2011. (Tr. at 26) Ms. Sinko’s claims were denied initially

and upon reconsideration. Id. After conducting a hearing, the Administrative Law Judge

(“ALJ”) denied Ms. Sinko’s application. (Tr. at 38-39) Ms. Sinko requested that the

Appeals Council review the ALJ’s decision, but that request was denied. (Tr. at 1)

Therefore, the ALJ’s decision stands as the final decision of the Commissioner. Ms.

Sinko filed this case seeking judicial review of the decision denying her benefits. 1

II.      The Commissioner’s Decision:

          The ALJ found that Ms. Sinko had not engaged in substantial gainful activity from

the amended alleged onset date of April 1, 2011, through her date last insured, March 31,

2015. (Tr. at 28) At step two of the five-step analysis, the ALJ found that Ms. Sinko had




1
     The parties have consented to the jurisdiction of a United States Magistrate Judge.

                                                1
the following severe impairments: disorder of the back, hypertension, and chronic

obstructive pulmonary disease. Id.

       After finding that Ms. Sinko’s impairments did not meet or equal a listed

impairment (Tr. at 29), the ALJ determined that Ms. Sinko had the residual functional

capacity (“RFC”) to perform the full range of work at the medium exertional level. 2 (Tr.

at 30). There were no non-exertional restrictions included in the RFC finding. Id.

       Based on this RFC, the ALJ determined that Ms. Sinko was able to perform her

past relevant work as a production line solderer and assembler. (Tr. at 37) However, the

ALJ made an alternate finding at step five. He relied on the testimony of a Vocational

Expert (“VE”) to find that, based on her age, education, work experience and RFC, Ms.

Sinko could perform other work in the national economy, such as laundry worker and

dining room attendant. (Tr. at 38) The ALJ determined, therefore, that Ms. Sinko was not

disabled. Id.

III.   Discussion:

       A.   Standard of Review

       The Court’s role is to determine whether the Commissioner’s findings are

supported by substantial evidence. Prosch v. Apfel, 201 F.3d 1010, 1012 (8th Cir. 2000).

“Substantial evidence” in this context means “enough that a reasonable mind would find


2
  Medium work is defined as lifting or carrying no more than 50 pounds at a time with
frequent lifting and carrying of up to 25 pounds, with a good deal of walking or standing.
20 C.F.R. § 404.1567(c).

                                            2
it adequate to support he ALJ’s decision.” Slusser v. Astrue, 557 F.3d 923, 925 (8th Cir.

2009) (citation omitted). In making this determination, the Court must consider not only

evidence that supports the Commissioner’s decision, but also evidence that supports a

contrary outcome. The Court cannot reverse the decision, however, “merely because

substantial evidence exists for the opposite decision.” Long v. Chater, 108 F.3d 185, 187

(8th Cir. 1997) (citation omitted).

        B.   Ms. Sinko’s Arguments on Appeal

       In this appeal, Ms. Sinko maintains that the ALJ’s decision to deny benefits is not

supported by substantial evidence. She argues that the ALJ erred by finding her capable

of work at the medium level.

       A claimant’s RFC represents the most she can do despite the combined effects of

all credible limitations and must be based on all credible evidence. McCoy v. Astrue, 648

F.3d 605, 614 (8th Cir. 2011). In determining a claimant’s RFC, the ALJ has a duty to

establish, by competent medical evidence, the physical and mental activity that the

claimant could perform in a work setting, giving appropriate consideration to all

impairments. Ostronski v. Chater, 94 F.3d 413, 418 (8th Cir. 1996).

       Ms. Sinko asserts that she suffers from disabling high blood pressure. The

evidence shows, however, that she was non-compliant in taking her medication and that,

when she did take medication, her blood pressure readings improved. (Tr. at 279, 377). A

failure to follow a recommended course of treatment weighs against a claimant’s


                                             3
credibility. Guilliams v. Barnhart, 393 F.3d 798, 802 (8th Cir. 2005). In July 2014, Ms.

Sinko reported that she had not taken blood pressure medication for “some time.” In

January of 2015, her cardiologist noted that Ms. Sinko’s blood pressure was well-

controlled with medication. (Tr. at 377, 430) Impairments that are controllable or

amenable to treatment do not support a finding of total disability. Mittlestedt v. Apfel, 204

F.3d 847, 852 (8th Cir. 2000). Ms. Sinko conceded that medication controlled her high

blood pressure condition. (Tr. at 52)

       Furthermore, in her brief, Ms. Sinko cites only to her high blood pressure

readings, but the record also reflects normal readings during the relevant time-period. (Tr.

at 302, 399, 400, 432) A medical consultative examiner, Donita Keown, M.D., stated

that, given adequate management of her blood pressure, Ms. Sinko could perform

medium work with no assistive devices. (Tr. at 448) The ALJ properly gave Dr. Keown’s

opinion great weight, because it was consistent with the medical evidence of record,

including the opinions of the state-agency medical consultants (finding Ms. Sinko

capable of medium work). (Tr. at 36, 71, 81)

       As for COPD, Ms. Sinko reported shortness of breath and chest tightness, but her

doctor opined that her regular smoking habit was most likely the cause. (Tr. at 442)

When Ms. Sinko was hospitalized briefly for heart problems, her doctors treated her with

oxygen and a “lifejacket,” as well as medication (Coreg). (Tr. at 57) Thereafter, she did

not require oxygen or surgery for heart failure, and she suffered no heart attacks. (Tr. at


                                              4
58) A heart catheterization in September 2014 showed no significant coronary artery

disease and normal left ventricular function. (Tr. at 432) Normal examination findings are

not indicative of disabling pain. Gowell v. Apfel, 242 F.3d 793, 796 (8th Cir. 2001).

       Ms. Sinko told her doctor in September 2014 that she felt better. (Tr. at 432) In

January 2015, tests showed mild-to-moderate diastolic dysfunction, but she was negative

for chest pain, palpitation, and syncope. (Tr. at 427-429). Also, Ms. Sinko’s ejection

fraction improved over time. (Doc. No. 11 at p. 7). Ms. Sinko reported that she was able

to perform light chores and housework without shortness of breath. (Tr. at 432); see

Johnson v. Apfel, 240 F.3d 1145, 1148-49 (8th Cir. 2001) (acts which are inconsistent

with a claimant’s assertion of disability reflect negatively upon that claimant’s

credibility).

       Ms. Sinko also argues that left knee pain and back pain contributed to her

problems. However, during the relevant time-period, clinical exams and objective testing

showed normal knee function. (Tr. at 443-449). Ms. Sinko submitted records from two

years after the end of the relevant time-period that suggested knee pain; it was treated

conservatively with a steroid injection. (Tr. at 8-11) These records do not evidence error

on the ALJ’s part.

       While a back x-ray in 2013 showed moderate-to-severe degenerative disease, Dr.

Keown found no disc herniation, foraminal impingement, or central stenosis. (Tr. at 444-

449) By May 2015, Ms. Sinko exhibited no back pain. (Tr. at 373) No doctor ever placed


                                             5
any restriction on Ms. Sinko related to back pain; and she did not require aggressive

treatment. A lack of physician-imposed restrictions may serve as a reason to discredit a

claimant’s credibility. Hensley v. Barnhart, 352 F.3d 353, 357 (8th Cir. 2003).

       Ms. Sinko also alleges anxiety, and she says that side effects from medications call

for an award of benefits. Ms. Sinko never sought formal psychiatric care from a licensed

provider, and she testified that she stopped taking Xanax in 2010. (Tr. at 60-61) When a

claimant has not treated her anxiety, the ALJ is justified in ruling out anxiety as an

impairment. Smith v. Shalala, 987 F.2d 1371, 1374-75 (8th Cir. 1993). Ms. Sinko did not

note any side effects on her disability documents, and she only reported dizziness to her

doctor in 2015. (Tr. at 225, 233, 372) Allegations alone, without supporting medical

evidence, do not mean that a claimant is disabled. 20 C.F.R. §§ 404.1508, 416.908;

Harris v. Barnhart, 356 F.3d 926, 930 (8th Cir. 2004).

IV.   Conclusion:

       There is substantial evidence to support the Commissioner’s decision to deny

benefits. The RFC fully incorporated all of Ms. Sinko’s limitations. The finding that Ms.

Sinko was not disabled within the meaning of the Social Security Act, therefore, must be,

and hereby is affirmed. The case is dismissed, with prejudice.

       IT IS SO ORDERED this 26th day of November, 2018.



                                           ___________________________________
                                           UNITED STATES MAGISTRATE JUDGE

                                              6
